
	
		IV
		111th CONGRESS
		2d Session
		H. RES. 1288
		IN THE HOUSE OF REPRESENTATIVES
		
			April 22, 2010
			Mr. Dent (for
			 himself, Mr. Cantor,
			 Mr. McCaul,
			 Mr. Austria,
			 Mr. Roe of Tennessee,
			 Mr. Coffman of Colorado,
			 Mr. Franks of Arizona,
			 Mr. Posey,
			 Mr. Gerlach,
			 Mr. Rooney,
			 Mr. Upton,
			 Mr. Bartlett,
			 Mrs. Miller of Michigan,
			 Mr. Broun of Georgia,
			 Mr. Bilirakis,
			 Mr. Olson, and
			 Mr. Pitts) submitted the following
			 resolution; which was referred to the Committee on the Judiciary
		
		RESOLUTION
		Urging the issuance of a certificate of
		  loss of nationality for Anwar al-Awlaki.
	
	
		Whereas Anwar al-Awlaki was born in Las Cruces, New
			 Mexico, on April 22, 1971, and is therefore a citizen of the United
			 States;
		Whereas al-Awlaki is also a citizen of the Republic of
			 Yemen, who was raised there from 1971 until 1991, and after living and studying
			 in the United States for more than a decade, again returned to Yemen in
			 2004;
		Whereas al-Awlaki, through his indoctrination, incitement,
			 and radicalization of persons recruited into the service of al Qaeda and
			 related organizations, has functioned as a member of al Qaeda since before the
			 attacks of September 11, 2001, and thereby sought to carry out terrorist acts
			 and otherwise engage in hostilities against the United States;
		Whereas al-Awlaki, while acting as a Muslim cleric and as
			 an imam at the Rabat mosque and the Dar al Hijrah mosque, counseled several of
			 the 9/11 hijackers;
		Whereas al-Awlaki seeks to radicalize persons from around
			 the world and recruit on behalf of al Qaeda by broadcasting messages over the
			 Internet, including audio recordings and postings from Imam Anwar’s
			 Blog which incite his followers to carry out attacks against the United
			 States on behalf of his radical views;
		Whereas, in January 2009, Awlaki published 44 Ways
			 to Support Jihad, which preaches that al-Awlaki’s culture of
			 martyrdom needs to be revived because the enemy of Allah fears nothing more
			 than our love of death, and it is necessary for you to join a
			 group that has Jihad as its main objective;
		Whereas, on November 5, 2009, Major Nidal Hasan, who
			 sought spiritual guidance from and communicated with al-Awlaki, killed 13
			 people and wounded 30 others in cold blood at Fort Hood, Texas, an act which
			 al-Awlaki later praised as heroic;
		Whereas al-Awlaki has furthered his teachings by
			 interpreting and translating into English the writings and theories of Yousef
			 al-Ayyiri, who founded al Qaeda’s operational network in Saudi Arabia and acted
			 as the mastermind behind the May 2003 suicide bombings in Riyadh;
		Whereas, on December 25, 2009, Umar Farouk Abdulmutallab,
			 a Nigerian national, attempted to destroy Northwest Airlines flight 253,
			 admitted to FBI interrogators that he had been trained by an al Qaeda branch in
			 Yemen and had carried out his unsuccessful bombing attempt under direct orders
			 from al-Awlaki, confirming that al-Awlaki was much more than a spiritual
			 advisor, but rather a facilitator and supervisor of terrorist
			 operations;
		Whereas, on or about March 18, 2010, al-Awlaki,
			 voluntarily and in his own voice, incited all Muslims, including his fellow
			 U.S. citizens, to commit treason by taking up arms against the United States,
			 stating emphatically, jihad against America is binding upon myself, just
			 as it is binding on every other Muslim; and
		Whereas as he did when inciting and commanding Umar Farouk
			 Abdulmutallab, Anwar al-Awlaki remains acting as an operative for al Qaeda’s
			 conspiracy to overthrow, put down, or to destroy by force the Government of the
			 United States: Now, therefore, be it
		
	
		That the House of Representatives urges
			 that a certificate of loss of nationality should be issued by the appropriate
			 diplomatic or consular officer for approval by the Secretary of State and
			 forwarded to U.S. Citizen and Immigration Services finding that Anwar al-Awlaki
			 voluntarily relinquished his status as a United States citizen—
			(1)by voluntarily
			 participating in and collaborating with Armed Forces seeking to carry out
			 hostilities against the United States;
			(2)by inciting
			 peaceful Muslims to join al Qaeda in jihad against the United States by
			 engaging in acts of violence against the people of the United States;
			(3)by teaching
			 members and supporters of al Qaeda and related organizations subject to the
			 Authorization for the Use of Military Force (Public Law 107–40 (2001)), that
			 they have a duty to engage in acts of terrorism against the people of the
			 United States; and
			(4)by participating
			 in al Qaeda’s call for the violent overthrow of the Government of the United
			 States.
			
